Citation Nr: 0526503	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-20 333	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, currently rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In September 2005, the Board notified the veteran that a 
motion to advance his case on the docket had been granted.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbar strain disability 
is manifested primarily by complaints of low back pain with 
no more than moderate restriction of lumbar spine motion.  

2.  The veteran's low back disability is consistent with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position but not severe 
lumbosacral strain.  

3. The veteran does not have favorable ankylosis of the 
entire thoracolumbar spine or severe limitation of motion of 
the lumbar spine and forward flexion of the thoracolumbar 
spine limited to 30 degrees or less has not been clinically 
shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
low back disability have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-5243 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes, 5292, 
5293, 5295 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

The Board notes that the veteran's claim for an increased 
evaluation was received and initially adjudicated after the 
enactment of the VCAA.  In this case, the veteran was 
provided the notice required under the VCAA by letter dated 
in April 2002.  The RO's April 2002 VCAA letter explained 
that it was giving the veteran an opportunity to submit 
evidence showing that his service-connected lumbosacral 
strain had increased in severity.  The RO also listed the 
types of evidence that could be submitted, the information or 
evidence the veteran was expected to provide, and the RO's 
duty to assist the veteran in obtaining information or 
evidence.  Moreover, the RO included in its April 2004 SOC 
the text of VCAA implementing regulation 38 C.F.R. § 3.159 
(2004) as well as the amended criteria for rating 
disabilities of the spine, including lumbosacral strain, 
discussed in detail below.  Cf. Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (noting Board's failure to discuss 
whether RO's decision and SOC satisfied VCAA requirements in 
the absence of letter explaining VCAA).  The RO thus complied 
with the VCAA notice content requirements.  

In addition, the RO complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.  In 
this regard, all pertinent, available evidence has been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.





II.  Factual Background

On VA examination in August 1999, the veteran indicated that 
he currently worked as a truck driver.  It was noted that he 
injured his back during active duty in the Army when he fell 
down some stairs.  He described pain in his lower back and 
radiation from there into his thoracic spine but denied 
radiation into either lower extremity.  He said that the pain 
radiated to the paraspinal muscle areas up to, between his 
scapula in the mid thoracic spine.  He described a "numbness 
feeling" throughout both lower extremities.  He said that 
the pain in his back was worse when he was truck driving.  He 
denied any bowel or bladder complaints.  On physical 
examination, the veteran was able to forward flex to 90 
degrees and extend to 20 degrees.  Lateral bending was 30 
degrees, bilaterally.  The veteran had tenderness to 
palpation  beginning at the upper lumbar spine at L2 in the 
paraspinal musculature.  He had a negative seated and supine 
straight leg raise for radiculopathy.  The diagnosis was 
musculoskeletal low back pain radiating into the thoracic 
area with no evidence of radiculopathy

VA medical records dated from February 1999 to March 2002 
essentially show treatment for a variety of complaints 
including knee pain and low back pain.  A February 2002 
record shows that the veteran reported discomfort in the low 
back around the waist for one week.  The diagnostic 
assessment was chronic low back pain.  

On VA examination in April 2002, the veteran was able to bend 
over about 8-9 inches from touching the ground.  He was able 
to extend 20 degrees.  Left and right lateral bending were 
limited to 20 degrees in both plains.  The veteran was tender 
to palpation in his lumbar spine.  No radiation up the back 
was noted.  

VA medical records dated from January 2003 to December 2003 
essentially reflect periodic treatment for low back pain.  

On VA examination in January 2004, it was noted that the 
veteran stopped working as a trucker in November 2003 
following a myocardial infarction.  He complained that he had 
stiffness in the lumbar spine in the morning hours.  He 
denied radiation of symptoms.  There were no bladder or bowel 
symptoms.  He said that there was pain with bending and 
stooping.  On physical examination of the lumbar spine, the 
veteran demonstrated 45 degrees of forward flexion and 0 
degrees of extension with pain.  There were 20 degrees of 
lateral side bending to the right and left.  The veteran 
showed stiffness in his motions, particularly from stooping 
to standing erect.  The veteran had a negative straight leg 
test and side bending.  The diagnostic assessment was lumbar 
degenerative disc disease with evidence of lumbar stenosis.  
The examiner did not feel the disorder was related to service 
due to the veteran's 30 plus year history of over the road 
trucking which he opined carried a high incidence of lower 
lumbar disc disease and degenerative disc disease.  


III.  Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 
4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

In the present case, the veteran was granted service 
connection for a lumbosacral strain in October 1970 with an 
initial 0 percent rating.  In September 1999,  an increased 
10 percent rating was granted for this disability.  The 
evaluation was increased to 20 percent disabling by the RO in 
April 2004, effective March 2002, the date of the current 
claim for an increased rating.  Thus, since entitlement to 
compensation already has been established and an increase in 
the disability rating for the lumbosacral strain is at issue, 
the present level of disability is of primary importance.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Compare 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (where 
veteran timely appeals rating initially assigned for his 
disability, Board must consider possible entitlement to 
"staged" rating to compensate veteran for times since 
filing his claim when disability may have been more severe 
than at other times during the course of his appeal).  

In addition, during the pendency of this appeal, the VA's 
rating schedule for rating disabilities of the spine, 
including low back strain, was amended, effective September 
26, 2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  
At this time, the applicable diagnostic codes were 
renumbered, and Diagnostic Codes (DCs) 5292 and 5295, used 
for rating lumbosacral strain and limitation of motion of the 
lumbar spine, now appear to be encompassed by DC 5237, 
applicable to lumbosacral or cervical strain.  Compare 38 
C.F.R. § 4.71a, DCs 5285-5295 (2003), with 38 C.F.R. § 4.71a, 
DCs 5235-5243 (2004).  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  

Significantly, however, there is no case or General Counsel 
opinion that prohibits the application of a prior regulation 
to the period on or after the effective date of a new 
regulation.  Thus, the rule that the veteran is entitled to 
the more favorable of the two versions of a regulation that 
was revised during his appeal allows application of the prior 
version of the regulations to the period on or after their 
effective dates.  

The veteran was initially granted service connection for his 
low back disorder under DC 5295, Lumbosacral Strain, and was 
also subsequently evaluated under DC 5292, Limitation of 
Motion of Lumbar Spine.  

Under the old criteria effective prior to September 26, 2003, 
slight limitation of motion of the lumbar segment of the 
spine was assigned a 10 percent evaluation.  A 20 percent 
evaluation required moderate limitation of motion.  A 40 
percent evaluation required severe limitation of motion.  38 
C.F.R. §4.71a, DC 5292 (2003).  Under DC 5295, a 10 percent 
evaluation was assigned for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
assigned for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation was also warranted where some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. §4.71a, DC 5295 (2003).  

The new General Rating Formula for Diseases and Injuries of 
the Spine for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides, in 
pertinent part, for a 10 percent rating for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating may be assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation may be assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2004).  

Note 1 to the General Rating Formula says to evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  Note 2 and Plate V 
indicate that normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees.  

There is no objective evidence of severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo- arthritic changes, or narrowing or irregularity of 
joint space, or abnormal mobility on forced motion, to 
support a higher evaluation under the old criteria. 38 C.F.R. 
Part 4, Diagnostic Code 5295 (2002).  

Again, the measured range of motion of the veteran's lumbar 
spine noted above represents no more than a moderate degree 
of impairment.  Therefore, an increased rating under 
Diagnostic Code 5292 is not warranted.  

Similarly, considering the veteran's low back disability 
under the criteria that became effective September 26, 2003, 
he also does not meet the criteria for a rating higher than 
20 percent since the evidence does not show forward flexion 
of the thoracolumbar spine greater than 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine; or 
unfavorable ankylosis of the entire thoracolumbar spine.  68 
Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Code 5237).  

The Board notes, as well, that the provisions of Diagnostic 
Code 5293, which pertain to intervertebral disc syndrome 
(IVDS), were changed effective from September 23, 2002.  And 
that code section was renumbered Diagnostic Code 5243 as of 
September 26, 2003.  However, the veteran is not currently 
service connected for intervertebral disc syndrome, nor does 
the evidence show that he has an intervertebral disc 
condition which is attributable to his service-related 
injury.  In fact, the most recent VA examination report 
specifically found that lumbar degenerative disc disease was 
not related to service and was likely attributable to his 30 
years of employment as a truck driver.  

The limitation of motion of the veteran's lumbosacral spine 
noted on VA examinations also does not provide a basis for a 
higher rating under either the old or new criteria.  Most 
times, he has had no more than moderate limitation of motion, 
in any direction tested (forward flexion, backward extension, 
or rotation and lateral flexion to the right and left sides).  

Consideration has also been given to the provisions of §§ 
4.40, 4.45, and 4.59.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

While the examination reports have shown complaints of pain, 
these complaints, alone, are insufficient to support a rating 
higher than 20 percent under §§ 4.40, 4.45 and 4.59.  This is 
because the objective examination findings did not 
substantiate additional range-of-motion losses in the 
lumbosacral spine, due to pain attributable to the service- 
connected disability, on use or during flare-ups, or due to 
weakened movement, premature fatigability, or incoordination.  
In fact, the examiner who conducted the latest VA examination 
has specifically noted no such additional loss due to pain.  
And given that medical findings do not reflect range of 
motion deficits that even come close to the requirements for 
a rating in excess of 20 percent under either the old or new 
criteria, the Board concludes that the preponderance of the 
evidence is against a finding of "additional functional 
loss" due to limitation of motion in the lumbar spine caused 
by pain complaints.  Accordingly, the Board finds that a 
rating higher than 20 percent for the veteran's back 
disability is not warranted.

So for these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply. 38 C.F.R. § 4.3; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996). Thus, the appeal is denied.  



ORDER

Entitlement to a rating in excess of 20 percent for a low 
back disability is denied.  




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


